              Case 3:17-md-02801-JD Document 525 Filed 04/16/19 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2
     Scott N. Wagner (pro hac vice)
 3   Lori P. Lustrin (pro hac vice)
     Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
 5   1450 Brickell Avenue
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7
     Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
10   Email: jgoldsmith@bilzin.com

11   Attorneys for Avnet, Inc.

12

13
                                 UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                      Case No. 17-md-02801-JD
17

18
     This document relates to:                                        XXXXXXXXXX
                                                      STIPULATION AND [PROPOSED]
19                                                    ORDER OF DISMISSAL
     Avnet, Inc., v. Hitachi Chemical Co., Ltd., et
20   al., Case No. 17-cv-7046-JD

21

22

23

24

25
26

27

28
                      STIPULATION AND xxxxxxxxx
                                      [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                 Case 3:17-md-02801-JD Document 525 Filed 04/16/19 Page 2 of 4




 1          Plaintiff Avnet, Inc. (“Avnet”) and Defendant Nitsuko Electronics Corporation

 2   (“Nitsuko”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to

 3   the dismissal of the present action with prejudice and state as follows:

 4          1.       Avnet and Nitsuko seek the dismissal of this action against Nitsuko with

 5   prejudice.

 6          2.       Avnet and Nitsuko agree that each party shall bear its own costs and attorneys’

 7   fees in connection with these actions.

 8          3.       This stipulation does not affect the rights or claims of Avnet against any other

 9   defendant or alleged co-conspirator in this litigation.

10          WHEREFORE, the parties respectfully request that this Court issue an Order of

11   Dismissal against Nitsuko only.

12          IT IS SO STIPULATED

13   Dated: April 16, 2019

14
     /s/Scott N. Wagner                                 /s/ Belinda S Lee
15   Robert W. Turken (admitted pro hac vice)           Belinda S Lee (CA Bar No. 199635)
16   Scott N. Wagner (admitted pro hac vice)            Ashley M. Bauer (CA Bar No. 231626)
     Lori P. Lustrin (admitted pro hac vice)            Katherine M. Larkin-Wong (CA Bar No.
17   Shalia M. Sakona (admitted pro hac vice)           281038)
     Jerry R. Goldsmith (admitted pro hac vice)         Cameron J. Clark (CA Bar No. 313039)
18   BILZIN SUMBERG BAENA PRICE &                       LATHAM & WATKINS LLP
     AXELROD LLP                                        505 Montgomery Street, Suite 2000
19   1450 Brickell Ave., Suite 2300                     San Francisco, California 94111-6538
20   Miami, Florida 33131-3456                          Telephone: +1.415.391.0600
     Telephone: 305-374-7580                            Facsimile: +1.415.395.8095
21   Facsimile: 305-374-7593                            belinda.lee@lw.com
     rturken@bilzin.com                                 ashley.bauer@lw.com
22   swagner@bilzin.com                                 katherine.larkin-wong@lw.com
     llustrin@bilzin.com                                cameron.clark@lw.com
23   ssakona@bilzin.com
24   jgoldsmith@bilzin.com

25   Counsel for Avnet, Inc.                            Counsel for Defendant Nitsuko Electronics
                                                        Corporation
26

27

28
                                      xxxxxxxxx ORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 525 Filed 04/16/19 Page 3 of 4




 1

 2

 3                                        ECF ATTESTATION

 4           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file

 5   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 6           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in

 7   this filing.

 8

 9   DATED: April 16, 2019

10

11                                                        By:    /s/ Scott N. Wagner
                                                                     Scott N. Wagner
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                      xxxxxxxxx ORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 525 Filed 04/16/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             May 1, 2019
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
